The opinion of the Court was delivered by '
Ro&eks, J.
This is an action of ejectment, to recover 300 acres of land in Fermanagh township, warranted in the name of John Housel. The plaintiff claims title to the tract in controversy, under a sale by the treasurer of Mifflin county to Michael Hollman for the taxes of the years 1814, 1815, 1816, and a deed by his attorney-in-fact to him.
The court was right in admitting the book containing the list of unseated lands, as contained in the first bill of exceptions, because it is proved to be the original record of the assessment.
The other errors may be embraced in the exceptions taken to the charge.
It is said, that if the land was not bid to a sum sufficient to pay the taxes and costs, the deed is void. It is enacted, in the 5th section of the Act of the 13th of March 1815, that if any tract of unseated land, sold for taxes, shall not have bidden for it a sum equal to the whole amount of taxes for which it shall have been advertised, and the costs, it shall be the duty of the commissioners, (fee., to bid off the same, and a deed shall thereupon be made by the treasurer to the commissioners for the time being, and to their successors in office, for the use of the county. No decision has been made, of which we are aware, which goes the length of ruling that the neglect or refusal of the commissioners to perform this duty, will avoid the title in the hands of a bona fide purchaser. The commissioners and treasurer are public officers, and it would seem unjust to compel the purchaser to examine a fact peculiarly within their knowledge, and to visit him with the consequences of a mistake, which may arise from a miscalculation by them of the amount of the taxes and costs. But be this as it *332may, we see no force in the objection, since the supplement to the Act of the 13th of March 1817, which makes it discretionary with the commissioners of the respective counties what lands they will purchase for the use of the county. The supplement (first section) would seem to have been intended to remedy the inconveniences which arose, and which were soon felt, from compelling the commissioners, without any discretion, to purchase the lands in a given event. Cases will frequently arise, where it is much better that the land should go into the hands of individuals who will cultivate and improve it; and when, in truth, its intrinsic value is not equal to the burthens imposed upon it. The legislature have, therefore, wisely left a discretion in the commissioners, who it is presumed will discharge their duty in attending to the interest of the county.
The recital in the deed is prima facie evidence that the bond was filed as then stated, and it was not necessary to show that fact by any other testimony, as long as it remained unrebutted by any testimony on the part of the defendant. We may also apply the principle, de minimis non curat lex, for it seems the surplus was only one cent. Besides, it has been decided that where the cost of the bond would exceed the surplus, it is not necessary to file it.
But it is contended there has been an interlineation by the insertion of the word “ Pennsylvania” in the acknowledgment, which it is said is in a different ink. But this, to make the most of it, goes to the proof of the execution and cannot avoid the deed itself. But, in truth, there is neither interlineation nor erasure; and as to the allegation (admitting its truth) that it is in a different ink, it is so common as to be an immaterial circumstance.
But did the letter of attorney authorize the execution of the deed, without proof that the attorney had redeemed the land? and if so, was the deed defectively executed ? These points arise in the charge. It is convenient to consider the second point first. The execution of the deed is in proper form, and, indeed, we seldom see such instruments executed so much in accordance with approved precedents. The deed commences, “To all to whom these presents shall come, know ye that Michael Hollman, by William M’Allister, his lawful and regularly deputed attorney-in-fact, &c. grants,” &c. And concludes, “ In witness whereof, the said Michael Hollman, by his attorney aforesaid, hath hereunto set his hand and seal, this sixth day of December 1838.” To this are appended the name and seal of Michael Hollman. It would be useless to add the name and seal of the attorney, for it is what it purports to be, the deed of the principal and not the attorney, and therefore does not require his name or seal, but the name and seal of the principal only.
The letter of attorney, after reciting that the property had been sold as unseated land, authorizes and empowers the attor*333ney, after redeeming the land, to sell, dispose of, or otherwise use said land, as to him may seem meet and proper. An agent, constituted for a particular purpose and under a limited power, cannot bind his principal if he exceeds his power. A special power must be strictly pursued: and whoever deals with an agent constituted for a special purpose, deals at his peril when the agent passes the precise limits of his power. This was a special power, to be exercised in the event, and after he had redeemed the land. But this prerequisite he omits to prove, and consequently leaves himself open to the objection which has been made. We at first doubted whether the defendant could take advantage of this defect ; but on reflection we are convinced he may. He has an interest in it, as the purchaser of the land at the tax sale; and as such, is entitled to the redemption money which the attorney is directed to pay. On another trial, it will be open to the plaintiff to prove that the land was redeemed, or what is the same thing, that the plaintiff ratified the act of his agent.
The error in rejecting the book of the assessment offered in evidence by the defendant only remains. The book was offered for the purpose of showing that the land had been assessed by the commissioners. This was evidence, on the authority of Hubley v. Keyser, (2 Penn. Rep. 496.) The assessors value the land, but the commissioners make the assessment; from which it follows, that you cannot avoid a sale for taxes merely because you are unable to prove that the assessor has performed this ministerial duty. It is enough, under the liberal construction given to the Act of 1815, that an assessment has been made by competent authority. The treasurer proved that the book offered in evidence was the book in which the assessment of the unseated land was entered, that it was made out by the commissioners, and handed to him to sell the lands described in it. It was also proved that it was the only book in which the taxes were charged against the Housel survey, and that all the unseated lands that were sold for taxes were charged in this book, and that the witness did not know of any other unseated land but that which is charged in this book. The witness says he was the clerk of the commissioners; that the taxes in the treasurer’s book were charged by the commissioners; that he did it by their directions. The court rejected the evidence, because another book with a paper cover was proved to be the transcript of the assessment of the land, seated and unseated, for the years 1835, ’36 and ’37, of the township, and that the tax of 1835 was not charged in it; and that the book does not purport to be an assessment. But does not the evidence tend to prove that an assessment was made that year, although an inference to the contrary may be drawn from the fact that there is no charge for that year in the book, which, it appears, was a transcript of the assessment for that county?
Judgment reversed, and a venire de novo awarded.